UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2009 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27460 PERFORMANCE TECHNOLOGIES, INCORPORATED (Exact name of registrant as specified in its charter) Delaware 16 -1158413 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 205 Indigo Creek Drive Rochester, New York (Zip Code) (Address of principal executive offices) Registrants telephone number, including area code: -0200 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, par value $.01 per share The Nasdaq Stock Market, LLC Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yeso Noþ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yeso
